Citation Nr: 1701852	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-19 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from November 1978 to August 2001.  Among other awards, the Veteran received the Air Force Commendation Medal with 5 devices, Overseas Short Tour Ribbon, and Armed Forces Expeditionary Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied reopening the claim for service connection for sleep apnea.  

The Veteran testified before the undersigned Veterans Law Judge at a March 2015 videoconference hearing.  A transcript of this hearing is of record.

In May 2015, the Board reopened the Veteran's claim for service connection for sleep apnea and remanded the service connection claim for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The evidence demonstrates that the Veteran's currently diagnosed sleep apnea is not etiologically related to his active duty service.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by letters in December 2001 and July 2011.  

The Board concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in January 2002 and March 2013, with a subsequent addendum opinion provided in July 2015.

In March 2015, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  During that hearing the Veteran's representative and the Veterans Law Judge explained the issue and asked the Veteran questions to ascertain the nature and history of his sleep apnea.  The hearing was also focused on the elements necessary to substantiate his claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claim was identified by the Veteran and attempted to be obtained.  Therefore, the Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Service Connection

The Veteran contends that his currently diagnosed sleep apnea is related to his in-service diagnosis of sleep apnea.  Initially, the Veteran said he became aware that he had sleeping problems in 1982 or 1983, when he fell asleep while attending class for air craft certification at Sheppard Air Force base.  He said that he was evaluated at a clinic by being interviewed and having his vitals checked.  He was told there was not a problem and he returned to class.  Then, in 1997, the Veteran, who was married that same year, said his wife, who was a nursing student at the time, alerted him to his sleeping habits, which included difficulty breathing, restlessness, and snoring.  The Veteran explained that he agreed to undergo surgery to remove his soft palate and tonsils, because he was told that he had sleep apnea and that his symptoms would stop with the surgery.  

After service, the Veteran and his wife reported that five years after his surgery, the Veteran's symptoms of not breathing during sleep, snoring, feeling fatigued, and daytime sleepiness returned.  The Veteran's wife, who was now a registered nurse, said that she observed the Veteran experiencing apneic episodes at night where he would stop breathing.  His snoring was so loud that she had many sleepless nights.  The Veteran testified that he underwent multiple sleep studies, but he believed that he was diagnosed with sleep apnea during the initial sleep study.  At his Board hearing, the Veteran said that for the past three or four years, he had been using a CPAP (continuous positive airway pressure) machine to treat his symptoms.  The Veteran asserts that his current sleep symptoms are the same as those he experienced during his active duty service.  See March 2015 Board hearing transcript and March 2015 statement.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A layperson is competent to report on the onset and history of his or her current symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran's enlistment examination did not identify any sleep-related problems, and no pertinent symptomatology was reported.  See September 1978 enlistment examination and report of medical history.  January 1989 and January 1991 periodic examinations were also negative for any complaints, treatment, or diagnosis for any sleep disorders.  At a July 1994 periodic examination, the examiner noted that the Veteran, who weighed 208 pounds, was overweight by nine pounds for his height of 71 inches.  It was recommended that the Veteran diet and exercise to reduce his weight.  

November 1997 service treatment records (STRs) document that the Veteran complained of excessive snoring and stopping breathing during sleep.  The treating physician noted that the Veteran's wife had recorded his snoring and told the patient he had episodes of apnea.  The treating physician diagnosed the Veteran with excessive snoring and a possibility of sleep apnea.  A consultation report found that the Veteran had no nasal obstruction and diagnosed him with stentorian snoring.  

In a March 1998 Comprehensive Polysomnography Clinical Report, the Veteran had a normal sleep study characterized by an apnoea-hypopnoea index (AHI) of 1.2 and overall respiratory disturbance index of 1.7.  His sleep efficiency was slightly low at 82 percent.  He was diagnosed with stentorian snoring and rule out obstructive sleep apnea.  

In June 1998, the Veteran underwent an uvulopalatopharyngoplasty (UPPP) to remove his bilateral tonsils, redundant palate, and elongated uvula.  See June 1998 Charleston South Carolina Naval Hospital Report.  A July 1998 Surgical Pathology Report showed that the Veteran had a long history of snoring, but was negative for sleep apnea and nasal congestion.  His post-operative diagnosis remained stentorian snoring.  

One year after his surgery, an examination of the Veteran's ear, nose and throat (ENT) was noted to be within normal limits status post UPPP.  See June 1999 STR.  A June 1999 Health History Questionnaire and a March 2001 Report of Medical Assessment did not report any sleep-related problems.  

On the Veteran's June 2001 Report of Medical Assessment, the examiner wrote, among other conditions, "sleep apnea - s/p UPP in 11/97."  

At a January 2002 VA examination, the Veteran reported that he was diagnosed with sleep apnea in a sleep study that he underwent four years earlier.  He reported that following his UPPP surgery, his sleeping had improved, but he continued to snore according to his wife.  An objective evaluation showed that the Veteran had a normal ENT examination with the exception of his pharynx which showed the absence of the uvula and most of the soft palate.  No objective findings related to sleep symptoms were noted.  The examiner diagnosed the Veteran with a history of sleep apnea with subsequent surgical treatment and significant improvement of symptoms.  

Post-service treatment records in 2010 reflect that the Veteran complained of severe snoring, daytime sleepiness, fatigue, and insomnia.  See September 2010 and October 2010 treatment records.  In November 2010, the Veteran underwent a private sleep study, and the sleep lab report noted that the findings were consistent with mild sleep apnea syndrome.  

In February 2011, the Veteran underwent another private sleep study for CPAP titration.  The treating physician noted that the initial sleep study showed a significant breathing disorder during sleep.  During his current evaluation, the treating physician noted that the Veteran was 69.5 inches tall and weighed 248 pounds.  The results of the overnight polysomnogram showed that the Veteran experienced snoring and abnormal breathing events, which were controlled with nasal CPAP. 

In 2011, 2012 and 2013, the Veteran continued to seek treatment on multiple occasions for sleep-related problems.  He received diagnoses for fatigue (March 2011), snoring (April 2011), obstructive sleep apnea (July 2011 and July 2012), and chronic sleep apnea (January 2013 list of problems).  

In a July 2012 statement of  the Veteran's VA primary care physician (PCP), the VA PCP noted that he had reviewed the Veteran's records (Veteran testified at his Board hearing that he had provided the physician with a copy of his STRs) and conducted a personal interview and examination of the Veteran.  The VA PCP summarized the Veteran's in-service and post-service history of treatment for sleep problems.  According to his medical records, the VA PCP found that upon reevaluation in 2010, the Veteran was "felt to have symptomatic sleep apnea with no surgical options" and a CPAP was recommended.  He also described the February 2011 sleep study as indicating that the CPAP machine caused significant improvement of his sleep with correction of apneic episodes.  Noting that the Veteran had undergone a UPPP surgery during service, the VA PCP stated that "it is often the case that UPPP surgery is ineffective or becomes gradually ineffective over time for treatment of sleep apnea."  Therefore, the VA PCP opined that the Veteran's recurrence of sleep apnea represented a progression of his original condition, and was at least as likely as not the residual effects of the condition diagnosed and treated during medical service.  

In March 2013, the Veteran was afforded another VA examination.  The Veteran reported his in-service complaints, treatment and diagnoses and his post-service history of sleep problems.  Upon an objective evaluation, the examiner found that the Veteran did not currently have any findings, signs or symptoms attributable to sleep apnea.  At the time of the examination, the February 2011 sleep study was the only study available for review.  The examiner noted that the results were normal as they showed an AHI of .4 and oxygen saturation no lower than 93 percent.  There was no further diagnostic testing conducted in connection with the VA examination.  Based on a review of the Veteran's claims file, the examiner concluded there was no evidence of sleep apnea.  The examiner opined that the Veteran's claimed sleep apnea was less likely than not incurred in or caused by his active duty service.  Describing the findings identified by the Veteran's VA PCP in his July 2012 statement, the examiner found no evidence which supported that the Veteran had apneic episodes in 1997 and a recurrence of apneic episodes.  Without any objective evidence of apneic episodes or abnormal sleep studies, the examiner explained that he was unable to make a diagnosis of sleep apnea, much less connect it to his sleep disorder in 1997.  

In a December 2014 sleep consultation, the Veteran's private physician described the Veteran's current sleeping habits and his difficulty using his CPAP.  He also noted that the Veteran was at his life maximal weight of 260 pounds.  No history of nasal fracture or nasal surgery was reported, but the Veteran did have some nasal obstruction symptoms.  Noting that he did not have clear documentation of the Veteran's baseline sleep study results, the private physician remarked that the Veteran carried a diagnosis of sleep apnea syndrome.  

In a January 2015 sleep consultation, upon review of the Veteran's November 2010 baseline sleep study, the Veteran's private physician interpreted that the study fell slightly short a diagnosis of sleep apnea syndrome.  As the Veteran's AHI was 4.6, the private physician noted that the AHI should have been 5 or greater in order to make a diagnosis of sleep apnea syndrome.  Still, the private physician surmised that the Veteran had sleep apnea syndrome and that a repeat baseline study would probably clarify his diagnosis.  

A February 2015 private treatment record reported the results of the Veteran's sleep study.  The private physician's interpretation was that the findings were consistent with moderate/severe sleep apnea syndrome with moderate snoring, daytime sleepiness, a AHI of 28 and a respiratory disturbance index of 47.2.  

In July 2015, the Veteran was provided an addendum VA medical opinion to consider the additional medical evidence.  Confirming that the Veteran had a current diagnosis of sleep apnea based on the February 2015 study showing a AHI of 28, the examiner addressed whether the evidence showed that the Veteran had sleep apnea prior to that study.  A review of the Veteran's medical records led the examiner to the conclusions that the Veteran did not have sleep apnea during service.  The March 1998 sleep study showed an AHI of 1.7, which was well below the sleep diagnosis cutoff.  As the sleep study in February 2011, which was conducted nine years after service, also showed an AHI below the minimum value for mild sleep apnea, the examiner found that it was unlikely that the March 1998 sleep study was either performed or interpreted incorrectly.  Additionally, the examiner noted the January 2015 findings made by Veteran's private physician, who proclaimed that the Veteran's November 2010 baseline study fell slightly short of a diagnosis of sleep apnea syndrome based on the AHI of 4.6 where it should have been 5 or greater for sleep apnea.  Overall, the examiner concluded that there was "simply no way, given the objective evidence of 2 negative sleep studies, of making a diagnosis of sleep apnea prior to the 2015 sleep study, or of tracing its origins to anytime earlier than the 2010 study."  

The July 2015 VA examiner considered the statements from the Veteran's wife that she reported that the Veteran had episodes of apnea and an in-service diagnosis for sleep apnea.  However, the examiner explained that apneic episodes would be difficult for a physician to diagnose without a sleep study, and the Veteran's sleep studies were without signs of apneic episodes or a diagnosis of sleep apnea.  Snoring can be a sign or symptom of apnea, but it does not cause sleep apnea, and it is not pathognomonic for the disease.  Obstruction can cause sleep apnea symptoms, but the examiner noted that even before the Veteran had the UPPP surgery, obstruction was not causing the Veteran to have sleep apnea.  Referring to a study that identified the prevalence of sleep apnea among men between the ages of 30 and 60, the strong relationship between sleep apnea and obesity, and that 71 percent of people (out of 290 patients screened for sleep apnea) with a body mass index (BMI) between 35 and 39.99 had sleep apnea, the examiner noted that the Veteran had a BMI of 36 at age 55.  Based on that information, the examiner opined that it was less likely than not that the Veteran's current sleep apnea had its clinical onset during service, and that the Veteran's BMI and age were likely causative factors in the development of sleep apnea.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for sleep apnea is warranted.  

There is no dispute that the Veteran has a current diagnosis of sleep apnea.  However, there are conflicting medical opinions as to whether the Veteran's current diagnosis of sleep apnea had its onset during service.  

With regard to the medical opinions obtained, as with all types of evidence, it is the Board's responsibility to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Stated another way, the Board decides, in the first instance, which of the competing medical opinions or examination reports is more probative of the medical question at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008). 

The Board finds that the July 2015 VA examiner's opinion is the most probative evidence as to the etiology of the Veteran's sleep apnea.  The VA examiner took into account the Veteran's complete medical history and lay statements, cited current medical literature, and provided a complete rationale for his opinion.  Notably, the July 2015 VA examiner found that the Veteran's BMI and age were more likely the cause for his sleep apnea than the Veteran's active duty service.  By contrast, the July 2012 VA PCP opinion was based, in part, on an inaccurate finding that the Veteran had sleep apnea during his active duty service, when that diagnosis was neither made nor supported by the objective findings of his March 1998 sleep study.  As that opinion was based on an inaccurate factual premise, the Board concludes that the July 2012 VA PCP opinion provides little probative value.  

The Board is sympathetic to the Veteran's assertions that his current sleep apnea symptoms are the same symptoms that he experienced during his active duty service.  Despite the competent and credible lay statements provided by the Veteran and his wife of the Veteran's symptoms of difficulty breathing during sleep, excessive snoring, and daytime sleepiness both during service and following service, the Board finds that the lay statements characterizing the Veteran's episodes as apneic are not competent.  The Veteran's wife is a registered nurse, who presumably, by virtue of her medical training, can identify certain medical conditions that a lay person would not have the expertise to do.  However, there are still certain limitations on what she can diagnosis, even with her medical knowledge and training, without the appropriate testing to confirm the diagnosis as noted by the VA examiner.  As a result, the Board finds that the Veteran's wife is not competent to identify whether the Veteran had apneic episodes.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the clinical evidence, based on objective testing, demonstrates that the medical conclusions made the Veteran's wife do not comport with the overall objective findings.  Therefore, the Board finds that those conclusions are less probative than the July 2015 VA examiner's opinion, which was based on a thorough analysis of the medical evidence in concert with a recitation of the applicable medical literature.  

In summary, the Veteran is not entitled to service connection for sleep apnea.  Therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for sleep apnea is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


